Exhibit 10.1

 

OEM Agreement Number: 4905S10262

Transaction Document Number: 02

Amendment Number: 14

 

IBM ASL Software Agreement: 4905S10262

Amendment 14 to Transaction Document Number: 02

 

This Amendment (Amendment 14) to the IBM OEM Software Agreement and Transaction
Document (TD) specified above is entered into between International Business
Machines Corp. (IBM) and Lawson Software Americas, Inc. (you). This Amendment
will remain in effect until such TD terminates or expires. If there is a
conflict, the terms of this Amendment shall prevail over the terms of the TD.
Except as modified herein, all other terms of the TD remain in full force and
effect.

 

1.0          Section 1, Program(s)/Prices: The Program License Pricing and
Subscription and Support Pricing tables are hereby replaced in their entirety
with the following and the pricing attached in Schedule A:

 

Program License Pricing

 

Part Number

 

License (including Subscription and Support) Program Description

D55WJLL

 

IBM WEBSPHERE APPLICATION SERVER NETWORK DEPLOYMENT PROCESSOR VALUE UNIT (PVU)
LICENSE + SW SUBSCRIPTION & SUPPORT 12 MONTHS

D55V1LL

 

IBM WebSphere MQ Value Unit License + Maintenance 12 months

D56L1LL

 

IBM TIVOLI DIRECTORY SERVER PROCESSOR VALUE UNIT (PVU) LICENSE + SW
SUBSCRIPTION & SUPPORT 12 MONTHS

D0A1ULL

 

IBM Tivoli Asset Discovery for Distributed 10 Processor Value Units (PVUs)
License + SW Subscription & Support 12 Months

D55IULL

 

IBM DB2 ENTERPRISE SERVER EDITION PROCESSOR VALUE UNIT (PVU) LICENSE + SW
SUBSCRIPTION & SUPPORT 12 MONTHS

D58AELL

 

IBM WebSphere Enterprise Service Bus Value Unit License + SW Ma 12 months

ATZF3ZZ

 

IBM OmniFind Edition #

AUNB7ZZ

 

WDS Single Host Component (i5/OS) restricted to PRPQ 5799GTJ License OEM#

AUNB8ZZ

 

SQL Toolkit (i5/OS) Lic OEM#

 

--------------------------------------------------------------------------------

#These are license-only part numbers. Subscription and Support is not provided
for these Programs.

 

Subscription and Support: Unless otherwise specified, an initial 12-month term
of Subscription and Support is included for each Program you distribute under
this Transaction Document. The effective date for Subscription and Support will
commence on the date of the IBM invoice for such Program.  You may renew
Subscription and Support for an additional consecutive 12-month term at the
applicable Subscription and Support Renewal price specified below. For Programs
on which you have not continually renewed Subscription and Support, you may
acquire a 12-month term of Subscription and Support at the applicable
Subscription and Support Reinstatement price specified below.  You may acquire
Subscription and Support Renewal or Subscription and Support Reinstatement only
in support of Programs that you distributed to Customers as part of the
Solution. You are responsible for documenting and tracking the effective date
and renewal date for each Subscription and Support term for your Customers.

 

1

--------------------------------------------------------------------------------


 

Subscription and Support Pricing

 

You will pay IBM the applicable ASL Fee for each term of Subscription and
Support Renewal and Subscription and Support Reinstatement that you deploy.

 

Part Number

 

Subscription and Support Renewal and
Subscription and Support Reinstatement Description

E025SLL

 

IBM WEBSPHERE APPLICATION SERVER NETWORK DEPLOYMENT PROCESSOR VALUE UNIT (PVU)
ANNUAL SW SUBSCRIPTION & SUPPORT RENEWAL

D55WKLL

 

IBM WEBSPHERE APPLICATION SERVER NETWORK DEPLOYMENT PROCESSOR VALUE UNIT (PVU)
SW SUBSCRIPTION & SUPPORT REINSTATEMENT 12 MONTHS

E0256LL

 

IBM WebSphere MQ Value Unit Annual SW MA Renewal

D55V2LL

 

IBM WebSphere MQ Value Unit SW MA reinstatement 12 months

E029WLL

 

IBM TIVOLI DIRECTORY SERVER PROCESSOR VALUE UNIT (PVU) ANNUAL SW SUBSCRIPTION &
SUPPORT RENEWAL

D56L2LL

 

IBM TIVOLI DIRECTORY SERVER PROCESSOR VALUE UNIT (PVU) SW SUBSCRIPTION & SUPPORT
REINSTATEMENT 12 MONTHS

E07BULL

 

IBM TIVOLI ASSET DISCOVERY FOR DISTRIBUTED 10 PROCESSOR VALUE UNITS (PVUS)
ANNUAL SW SUBSCRIPTION & SUPPORT

D0A1VLL

 

IBM TIVOLI ASSET DISCOVERY FOR DISTRIBUTED 10 PROCESSOR VALUE UNITS (PVUS) SW
SUBSCRIPTION & SUPPORT REINSTATEMENT 12 MONTHS

E020CLL

 

IBM DB2 ENTERPRISE SERVER EDITION PROCESSOR VALUE UNIT (PVU) ANNUAL SW
SUBSCRIPTION & SUPPORT RENEWAL

D55IVLL

 

IBM DB2 ENTERPRISE SERVER EDITION PROCESSOR VALUE UNIT (PVU) SW SUBSCRIPTION &
SUPPORT REINSTATEMENT 12 MONTHS

E02J3LL

 

IBM WebSphere Enterprise Service Bus Value Unit Annual SW MA Renewal

D58AFLL

 

IBM WebSphere Enterprise Service Bus Value Unit SW MA Reinstatement 12 months

 

Subscription and Support Reinstatement fees shall apply when a Customer has had
a gap in Subscription and Support coverage for more than 30 days.

 

Pricing:

 

a. Pricing:  The ASL Fees for Program licenses and Subscription and Support for
each IBM Blue Stack are specified in Schedule A, attached.  After the second
year of this Transaction Document, pricing shall increase as shown in the Future
Pricing Table in Schedule A.

 

2.0                               Section 3, Term: The term of this transaction
document is hereby renewed for three additional years through December 01, 2013.

 

3.0                               Within ninety (90) days following the signing
of this Amendment,

 

a)             The parties will review the go-forward strategy, regarding the
implications of Customers running multiple instances of a Blue Stack installed
on premise and at all Customer locations including third party hosting centers;

 

b)             The parties will work to establish Blue Stack pricing for
Lawson’s subscription based Solution offering(s);

 

c)              The parties will work to modify the Program restrictions
specific to entitlement and use of the WAS ND (D55WJLL); and

 

d)             The parties will work to establish further definitions and
clarification around Lawson’s satellite applications.  IBM intends to allow for
use of WAS ND (with restrictions to be determined) by Lawson’s satellite
applications for no additional license fee as long as a Customer already owns a
Blue Stack license.

 

2

--------------------------------------------------------------------------------


 

If at the end of the 90 day period, the parties have not addressed each of the
subsections a through e above by executing an Amendment to TD 02 or new TD -
addressing such issues, either party may terminate this Transaction Document on
thirty (30) days written notice to the other. Notwithstanding the forgoing,  if
after the 90 day period the parties execute a mutually agreeable amendment or TD
addressing such issues, the termination right set forth in this paragraph is no
longer in effect.

 

4.0                               Program Product Restrictions

 

a)             The following Program license restrictions apply to DB2 UDB
Enterprise Server Edition D55IULL and are in addition to other license
restrictions which may apply to the Program. In case of conflict, the following
restrictions prevail over the other license restrictions which may apply.  The
Program is limited to use on 4 CPU’s and 32 GB memory. You are not permitted to
use the 5 User licenses of DB2 Connect that come with Enterprise Server Edition.

 

5.0                               In the event of expiration or termination of
the Transaction Document you shall have the right to receive continuing
generally available Subscription and Support for licenses distributed under the
Transaction Document pursuant to a separate transaction document to be created
at the time (the “Subscription and Support TD”), .  The Subscription and Support
TD will entitle Lawson to Subscription and Support under the same pricing for 36
months from termination or expiration of this TD02.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

INTERNATIONAL BUSINESS

 

 

MACHINES CORPORATION

 

LAWSON SOFTWARE AMERICAS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Rosanne Kearney

 

By:

/s/ Harry Debes

 

 

 

 

 

 

 

 

 

 

Name:

Rosanne Kearney

 

Name:

Harry Debes

 

 

 

 

 

 

 

 

 

 

Title:

Contracts Professional

 

Title:

President - CEO

 

 

 

 

 

 

 

 

 

 

Date:

December 1, 2010

 

Date:

December 1, 2010

 

 

 

 

 

 

 

IBM Address:

 

Lawson Software Americas Inc. Address:

 

 

 

11501 Burnet Road

 

380 St. Peter Street

Austin, TX 78758

 

St. Paul, MN 55102

Attn:

OEM Software Contracts

 

 

 

Internal Mail drop: 901-2E-007

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule A

 

Pricing

 

Lawson Applications (known as S3):

 

S3 Customer 
Type

 

One-Time ASL License 
Fee*

 

Annual Subscription and Support Renewal 
Fees

 

S3 New Customer

 

$***

 

$***

 

S3 Existing Customer

 

$***  *

 

$***

 

 

S3 Customer Type

 

Subscription and Support Reinstatement 
Fees

 

S3 New Customer Subscription and Support Reinstatement

 

$***

 

S3 Existing Customer Subscription and Support Reinstatement

 

$***

 

 

M3 Customer 
Type

 

One-Time ASL License
Fee*

 

Annual Subscription and Support Renewal 
Fees

 

M3 Customer

 

$***  *

 

$***

 

 

 

 

 

 

 

M3 Customer Type

 

Subscription and Support Reinstatement 
Fees

 

M3 Customer Reinstatement

 

$***

 

 

--------------------------------------------------------------------------------

* Except as otherwise specified, this fee includes the first year of Annual
Subscription and Support

 

Future Pricing Table.

 

 

 

Year 3 effective
Dec 1, 2012

 

S3 New Customer – License

 

$***

 

S3 Existing Customer - License

 

$***

 

S3 New Customer S&S Renewal

 

$***

 

S3 Existing Customer S&S Renewal

 

$***

 

S3 New Customer S&S Reinstatement

 

$***

 

S3 Existing Customer S&S Reinstatement

 

$***

 

M3 Customer

 

$***

 

M3 S&S Renewal

 

$***

 

M3 S&S Reinstatement

 

$***

 

 

--------------------------------------------------------------------------------

***Omitted and filed separately with the Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------